Title: To Benjamin Franklin from Dumas, 18 October 1778
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La Haie 18e. Oct. 1778
Mr. Huet Du Plessis, Médecin, ancien et bon ami de ma famille, retournant en France sa Patrie, desirant de vous être présenté, n’est point le premier qui m’ait demandé une Lettre pour vous; mais il est le seul à qui j’aie cru jusqu’ici devoir accorder de faire cet usage de l’amitié et correspondance dont vous m’honorez. Son mérite, ses sentimens, et ses connoissances lui procureront auprès de vous tout ce qu’il peut souhaiter de plus. Je suis avec un très-grand respect, Monsieur Votre très humble et très obéissant serviteur
Dumas
Passy à Son Excellence M. le Dr. Franklin Ministre Plenipotentiaire des Etats-Unis de l’Amérique
 
Addressed: à Son Excellence / Monsieur le Dr. Franklin, Esqr. / Ministre Plénipotentiaire des / Etats-Unis de l’Amérique / etc. etc. à Passy.
Notation: Dumas Oct 18. 78
